[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JAN 27, 2009
                              No. 08-11418                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 07-20771-CR-PAS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MAYDEL CASTELLANOS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (January 27, 2009)

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

     Maydel Castellanos appeals her 37-month sentence, imposed following her
guilty plea for conspiracy and possession with intent to distribute

methylenedioxymethamphetamine (“MDMA”), in violation of 21 U.S.C.

§§ 841(a)(1) and 846.

      According to the factual proffer admitted at the change-of-plea hearing,

Castellanos and her boyfriend, Evelio Calzada, met with an undercover agent and

arranged to sell 1,000 MDMA pills to the agent in exchange for $6,500. When

Castellanos and Calzada met the officer to make the exchange, the undercover

agent requested additional pills. Calzada reached under Castellanos’s passenger

seat and produced a bag containing an additional 1,000 pills from which he gave

the agent 10 pills. Castellanos cautioned Calzada to close the bag of pills securely

before replacing it under the seat so the pills would not spill out in the car. She

also checked the bag herself to ensure it was completely closed. The undercover

agent later arranged for another purchase, this time for 5,000 pills. Castellanos and

Calzada were arrested at this second exchange following a brief chase.

      The probation officer determined Castellanos’s guideline range to be 46 to

57 months’ imprisonment. The calculations included a reduction for minor role in

the offense. At sentencing, the court applied a safety-valve reduction, which

reduced the guideline range to 37 to 46 months’ imprisonment. Castellanos

requested the court impose house arrest due to her minor role in the offense, her



                                           2
lack of criminal history, and her desire to pay off her education loans. After

considering the sentencing factors in 18 U.S.C. § 3553(a), the court concluded that

Castellanos’s serious crime required incarceration. Accordingly, the district court

denied Castellanos’ request to serve her sentence under house arrest instead of

imprisonment and imposed a sentence of 37 months’ imprisonment. Castellanos

made no objections to the sentence imposed. This appeal followed.

       Castellanos argues that the district court should have imposed house arrest

instead of imprisonment because she had a minor role in the charged offenses. She

further contends, for the first time on appeal, that house arrest was sufficient

punishment because: (1) as a recent immigrant from Cuba, she did not realize that

most Americans obey the drug laws; (2) imprisonment for drug offenses is

discriminatory against women; (3) eight days before she entered her plea, her

boyfriend entered a plea and “absolved” her of her “role of ‘co-conspirator;’”

(4) she complied with her pretrial release conditions; and (5) during sentencing, the

government stated that she had a bigger role in the conspiracy than she actually

did.

       We review a sentence for reasonableness under a “deferential abuse-of-

discretion standard.” Gall v. United States, 128 S.Ct. 586, 591, 169 L.Ed.2d. 445

(2007). Issues raised for the first time on appeal, however, are subject to plain



                                           3
error review. United States v. Aguillard, 217 F.3d 1319, 1320 (11th Cir. 2000).

Under plain error review, there must be (1) an error, (2) that is plain, and (3) that

affects the defendant’s substantial rights. Id. When these three factors are met, we

may then exercise our discretion and correct the error if it seriously affects the

fairness, integrity, or public reputation of the judicial proceedings. United States v.

Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 1776, 123 L.Ed.2d 508 (1993).

      Here, the only issue Castellanos preserved was her claim that her minor role

in the offense entitled her to house arrest. Her remaining arguments, raised for the

first time on appeal, are reviewed for plain error. Upon review, we conclude these

claims have no merit and the district court did not plainly err by rejecting these

arguments.

      A sentence must be both procedurally and substantively reasonable. United

States v. Livesay, 525 F.3d 1081, 1090 (11th Cir. 2008). Here, Castellanos does

not contend that there was an procedural error in her sentence; rather, she contends

her sentence was substantively unreasonable. A sentence is substantively

unreasonable “if it does not achieve the purposes of sentencing stated in [18

U.S.C.] § 3553(a).” United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

Castellanos bears the burden of establishing that the sentence is unreasonable.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).



                                           4
      Section 3553(a) provides that district courts must consider, inter alia, (1) the

applicable guideline range; (2) the nature and circumstances of the offense; (3) the

history and characteristics of the defendant; (4) the need for the sentence imposed

to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (5) the need for adequate deterrence to

criminal conduct; (6) protection of the public from further crimes of the defendant;

and (7) the need to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a).

“The weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court, and we will not substitute our judgment in

weighing the relevant factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th

Cir. 2007) (quotations and alterations omitted).

      Upon review, we conclude Castellanos’s sentence was substantively

reasonable. The sentence fell at the low end of the applicable guideline range and

the district court considered the § 3553(a) factors, including the seriousness of the

offense and the need to punish defendants similarly. Moreover, Castellanos’s

offense was a Zone D offense and thus the guidelines do not authorize a sentence

without a term of imprisonment. See U.S.S.G. § 5C1.1(f); see also Pugh, 515 F.3d

at 1200. Castellanos has not shown that her sentence was unreasonable.

Accordingly, we affirm.

      AFFIRMED.

                                           5